Citation Nr: 1026411	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.  

2.  Entitlement to service connection for depression, secondary 
to chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION


The Veteran had active service from December 1995 to October 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  As the Veteran relocated during the pendency of this 
appeal, the RO in Philadelphia, Pennsylvania assumed 
jurisdiction.   

The appellant and the appellant's son testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held at 
the RO in December 2007.  A copy of the hearing transcript has 
been associated with the claims file.

The Board notes that the RO originally classified one of the 
issues on appeal as a claim for service connection for 
depression.  After a review of the evidence, however, the Board 
finds that the Veteran's claim would be more properly styled as a 
claim of service connection for depression, secondary to chronic 
fatigue syndrome, as indicated above.  


FINDINGS OF FACT

1.  The objective medical evidence indicates a nexus between 
currently diagnosed chronic fatigue syndrome and incidents of 
service, specifically in-service anthrax vaccinations.

2.  The objective medical evidence indicates a nexus between 
currently diagnosed depression and chronic fatigue syndrome 
incurred as a result of service.  
CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is granted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Service connection for depression, secondary to chronic 
fatigue syndrome, is granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants the Veteran's respective 
claims for service connection for chronic fatigue syndrome and 
depression.  As such, this decision constitutes a full grant of 
each of these claims.  Therefore, no discussion of VA's duty to 
notify or assist is necessary.

II.  Service Connection.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).  In addition, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Further, VA regulations provide that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under 38 C.F.R. 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit), 
which has stated, "a Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the Veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

a.  Chronic Fatigue Syndrome.  The Veteran essentially contends 
that he developed chronic fatigue syndrome due to anthrax 
vaccinations provided to him during service.  

VA service treatment records contain no notation indicating 
treatment or diagnosis for chronic fatigue syndrome during 
service.  However, a service treatment record indicates that 
service personnel provided the Veteran with anthrax vaccinations 
in February and March 1999.

Subsequent to the Veteran's December 1999 service discharge, 
private treatment records, dated from December 2001 through March 
2002, indicate treatment for chronic fatigue.  

In an October 2002 VA medical examination report, the Veteran 
reported incapacitation for two to three days after exercising.  
After physical examination, the examiner stated that the Veteran 
met the criteria for mild to moderate chronic fatigue syndrome.

At the December 2007 Board hearing, the Veteran testified that he 
believed that he developed chronic fatigue syndrome as a result 
of the in-service anthrax vaccinations.

In a July 2009 Veterans Health Administration opinion, a 
clinician, specifically the chief of allergy and clinical 
immunology at a VA Medical Center, indicated that evidence of a 
relationship between chronic fatigue syndrome and anthrax 
immunization was supported by several reports in the medical 
literature.  Although the clinician indicated that this evidence 
was not compelling, he stated that it was evidence for a 
relationship between the Veteran's disorder after immunization 
and the immunization process itself.  Furthermore, he indicated 
that a report by the Research Advisory Committee on Gulf War 
illnesses supported a relationship between illnesses occurring in 
Gulf War veterans and exposure to various stimuli in the Gulf War 
environment.  He found that this report provided indirect support 
to the Veteran's claim that the chronic fatigue syndrome was 
related to immunization.  The clinician noted that other 
information suggested that the overall process of immunization, 
and not a specific immunization, might be an important factor.  
As the Veteran was claiming that the disorder was specifically 
caused by anthrax vaccinations, this information detracted from 
the Veteran's claim.  In summation, the clinician stated that, on 
balance, it was not possible to conclude whether a relationship 
existed between chronic fatigue syndrome and the anthrax 
injections, in the Veteran's individual case.  However, it 
appeared as likely as not that the Veteran's chronic fatigue 
syndrome was related to in-service anthrax vaccination.

The evidence contains a diagnosis of chronic fatigue syndrome and 
the only medical opinion in the record indicates this disorder is 
as likely as not related to an in-service vaccination.  The Board 
finds that this opinion is competent and probative and the Board 
has no reason to discount its weight.  Therefore, the Veteran's 
claim for service connection for chronic fatigue syndrome is 
granted.  

b.  Depression.  The Veteran essentially contends that he 
developed depression secondary to chronic fatigue syndrome.  

Service treatment records contain notations indicating treatment 
for alcohol abuse.  However, these records contain no notation 
indicating diagnosis or treatment for depression.

In an October 2002 VA psychiatric examination report, the Veteran 
reported having little energy, feeling limited despites his 
inherent abilities, experiencing mood fluctuations, and sleeping 
erratically.  The Veteran stated that he was depressed because he 
felt so weak, and reported that this depression was directly tied 
to his fatigue.  Although the Veteran acknowledged difficulties 
with alcohol, he indicated that he had been abstinent for at 
least a year.  He also denied that his depression was related to 
loss of employment or his being sentenced to probation after an 
alcohol-related offense.  After a review of the claims file and 
an interview with the Veteran, the examiner stated that it was 
difficult to determine if the Veteran's disorders existed in 
service.  However, he was inclined to give the Veteran the 
benefit of a doubt.  As such, taking the Veteran at his word, the 
examiner diagnosed depressive mood related to general medical 
conditions of chronic fatigue syndrome.  

The Board notes that post-service treatment records include 
diagnoses for various mental disorders, to include a bipolar 
disorder, hypomania, and alcohol dependence versus abuse.  
However, the evidence contains a current diagnosis of a 
depressive disorder, as claimed by the Veteran, and the only 
medical opinion in the record indicates that this disorder is 
related to service-incurred chronic fatigue syndrome.  The Board 
finds that the opinion is competent and probative and there is no 
reason to discount its weight.  Therefore, the Veteran's claim 
for service connection for depression is granted as secondary to 
chronic fatigue syndrome.


ORDER

Entitlement to service connection for chronic fatigue syndrome is 
granted.  

Entitlement to service connection for depression, secondary to 
chronic fatigue syndrome, is granted.  


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


